Name: Commission Decision No 2559/83/ECSC of 13 September 1983 repealing Decision No 1159/82/ECSC on certain information to be supplied by steel undertakings
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-09-14

 Avis juridique important|31983S2559Commission Decision No 2559/83/ECSC of 13 September 1983 repealing Decision No 1159/82/ECSC on certain information to be supplied by steel undertakings Official Journal L 253 , 14/09/1983 P. 0008 - 0008*****COMMISSION DECISION No 2559/83/ECSC of 13 September 1983 repealing Decision No 1159/82/ECSC on certain information to be supplied by steel undertakings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas, under Council Regulation (EEC) No 2870/82 of 21 October 1982 (1) and Commission Decision 2872/82/ECSC of 28 October 1982 (2), a system for restricting exports of certain steel products to the United States of America was introduced; whereas the said Acts stipulate that the Member States shall fix for each quarter the tonnages for which they anticipate issuing licences; Whereas, under Commission Decision No 2873/82/ECSC of 28 October 1982 (3) and Commission Regulation (EEC) No 2874/82 (4), monitoring by the Community of exports of certain steel products to the United States of America was introduced; whereas, to that end, the Member States must notify the Commission of the tonnages in respect of which licences were issued during the preceding month and the tonnages exported in the month before that; Whereas Commission Decision No 1159/82/ECSC of 14 May 1982 on certain information to be supplied by steel undertakings (5) had already laid down certain obligations in this respect; whereas experience has shown that information received by the Commission pursuant to the said Decision duplicates the information received pursuant to Regulation (EEC) No 2870/82, Decision No 2872/82/ECSC, Decision No 2873/82/ECSC and Regulation (EEC) No 2874/82 or no longer meets the Community's requirements, in view of the existence of the arrangement concluded with the United States of America; whereas Decision No 1159/82/ECSC should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 Decision No 1159/82/ECSC is hereby repealed. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 307, 1. 11. 1982, p. 3. (2) OJ No L 307, 1. 11. 1982, p. 27. (3) OJ No L 307, 1. 11. 1982, p. 36. (4) OJ No L 307, 1. 11. 1982, p. 56. (5) OJ No L 134, 15. 5. 1982, p. 20.